Citation Nr: 0835045	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, followed by service in the Army National Guard (to 
include a verified period of active duty for training 
(ACDUTRA) from October 1982 to February 1983).

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
in which the RO granted service connection and assigned a 0 
percent (noncompensable) rating for bilateral hearing loss, 
effective February 3, 2003.  In April 2004, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in September 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2004.  In December 2006, the RO 
issued a supplemental SOC (SSOC) reflecting the continued the 
denial of the claim.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In October 2007, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  After 
accomplishing further action, the AMC continued the denial of 
the claim (as reflected in a July 2008 SSOC), and returned 
the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  March 2003, December 2004, and September 2005 VA 
audiological evaluations revealed no worse than Level II 
hearing in each ear.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.85 ( Diagnostic Code (DC) 6100), 4.86 (2003-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for a higher, 
compensable rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  This letter also requested 
that the veteran submit any pertinent evidence in his 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect), and provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the SSOC issued in July 2008 
reflects readjudication of the claim on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA- 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, post-service private medical records, and 
the reports of March 2003, December 2004 and September 2005 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's Board 
hearing in January 2007, as well as various written 
statements provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the AMC, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100 (2008).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2008).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2008):

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

On VA audiological evaluation in March 2003, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
60
90
90
LEFT
N/A
25
60
90
90

Speech recognition was 100 percent in each ear.  

The veteran underwent audiometric testing for the Arizona 
National Guard in January 2004.  However, the results did not 
include the controlled speech discrimination percentage 
scores needed to determine the level of hearing loss 
according to VA regulation.  Therefore, the test results 
cannot be used in deciding this claim for a higher, 
compensable evaluation for bilateral hearing loss.

On VA audiological evaluation in December 2004, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
60
90
95
LEFT
N/A
25
60
90
95

Speech recognition was 92 percent in each ear.  

On VA audiological evaluation in September 2005, pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
60
90
95
LEFT
N/A
25
60
90
95

Speech recognition was 92 percent in each ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the March 2003, December 2004, and September 2005 
VA audiometric evaluations results in designation of no more 
than Level II hearing in each ear based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant only a 0 percent (noncompensable) rating under 38 
C.F.R. § 4.85, DC 6100.  The Board notes that the record does 
not reflect pure tone thresholds meeting the definition of an 
exceptional pattern of hearing impairment for either ear 
under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Fenderson, and the claim for an initial, 
compensable rating for bilateral hearing loss must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving ratings for hearing loss, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


